Case 3:16-cv-00255-NJR Document 296 Filed 12/14/18 Page 1 of 2 Page ID #5750



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS

----------------------------------------------------------          X

IN RE SYNGENTA MASS TORT ACTIONS

----------------------------------------------------------          Judge David R. Herndon
This Document Relates to:

Tweet, et. al. v. Syngenta AG, et al. No. 3:16-cv-
00255-DRH

                                            NOTICE OF FILING

         On December 14, 2018, the law firms of PHIPPS ANDERSON DEACON LLP, CLARK LOVE

HUTSON GP, and MEYERS & FLOWERS LLC (“Counsel”) filed a Joint Response to the Objections

of Watts Guerra LLP and Brassford Remele, P.A. to the Report and Recommendation of Special

Master Ellen Reisman Regarding Attorneys’ Fees, Expenses, and Service Awards (ECF No.

3868) in the In Re Syngenta AG MIR 162 Corn Litigation, Case No. 2:14-MD-02591-JWL-JPO,

pending in the U.S. District Court for the District of Kansas. A true and correct copy of Counsel’s

Response is attached hereto as Exhibit A. Counsel hereby provides Notice of this filing to this

Honorable Court and all counsel of record.

Dated: December 14, 2018                              Respectfully submitted,

                                                      /s/ Martin J. Phipps
                                                      Martin J. Phipps
                                                      Texas State Bar No. 00791444
                                                      Arkansas State Bar No. 2008108
                                                      Barry Deacon
                                                      Texas State Bar No. 24096725
                                                      Arkansas State Bar No. 75030
                                                      PHIPPS ANDERSON DEACON LLP
                                                      102 9th Street
                                                      San Antonio, Texas 78215
                                                      Telephone: (210) 340-9877
                                                      Facsimile: (210) 340-9899
                                                      Email: mphipps@phippsandersondeacon.com
                                                              bdeacon@phippsandersondeacon.com



                                                         1
Case 3:16-cv-00255-NJR Document 296 Filed 12/14/18 Page 2 of 2 Page ID #5751



                                              Clayton A. Clark
                                              Texas State Bar No. 04275750
                                              Scott A. Love
                                              Texas State Bar No. 24002495
                                              CLARK LOVE HUTSON
                                              440 Louisiana Street, Suite 1600
                                              Houston, Texas 77002
                                              Telephone: (713) 757-1400
                                              Facsimile: (713) 759-1217
                                              Email: CClark@TrialLawFirm.com
                                                     SLove@TrialLawFirm.com

                                              Peter J. Flowers
                                              Illinois State Bar No. 06210847
                                              MEYERS & FLOWERS LLC
                                              3 North Second Street, Suite 300
                                              St. Charles, Illinois 60174
                                              Telephone: (630) 232-6333
                                              Facsimile: (630) 845-8982
                                              Email: pjf@meyers-flowers.com


                                  CERTIFICATE OF SERVICE
          I hereby certify that on December14, 2018 I electronically filed the foregoing with the

Clerk of the Court using the ECF system which sent notification of such filing to all counsel of

record.



                                                      /s/ Martin J. Phipps




                                                 2
